Citation Nr: 0018548	
Decision Date: 07/14/00    Archive Date: 07/14/00

DOCKET NO.  99-06 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a skin disorder, to 
include chloracne and suppurativa hidradenitis, claimed as 
secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel


INTRODUCTION

The veteran had active service from December 1966 to November 
1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Saint Louis, Missouri, which denied the veteran's claim on 
appeal.  The veteran appealed that decision to the BVA and 
the case was referred to the Board for appellate review.


FINDINGS OF FACT

1.  Chloracne was not demonstrated during the veteran's 
active duty service or to a compensable degree within one 
year of the veteran's exposure to herbicides.

2.  There is no medical evidence of a nexus between chloracne 
and the veteran's active military service.

3.  Hidradenitis suppurativa is not shown in service and is 
not a disorder entitled to the presumptive provisions of 
38 C.F.R. §§ 3.307 and 3.309 (1999).

4.  There is no medical evidence of a nexus between 
hidradenitis suppurativa and the veteran's active military 
service.


CONCLUSION OF LAW

The claim of entitlement to service connection for a skin 
disorder, to include chloracne and hidradenitis suppurativa, 
claimed as secondary to Agent Orange, is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his skin disorder was incurred as a 
result of exposure to herbicides in service.  In his January 
1999 notice of disagreement, the veteran specified that he 
was claiming service connection for chloracne but not for 
hidradenitis suppurativa.  At his June 1999 personal hearing, 
the veteran initially reiterated that his claim was for 
service connection for chloracne.  The Board notes, however, 
that in discussing his symptoms, both past and present, he 
and his wife testified almost exclusively about the symptoms 
of hidradenitis suppurativa.  In addition, in his initial 
claim for service connection, the veteran complained of 
weeping boils that would not heal, with pain and a foul odor.  
The Board will therefore address both disorders.  

The veteran's service medical records noted no complaint of, 
or treatment for, chloracne.  He reported a history of boils 
during his entrance examination, but none were noted during 
the examination.  In October 1967, he was treated for a boil 
in the groin.  His service separation examination report 
noted no abnormalities of the skin.  

Private treatment records from April and May 1992 noted that 
the veteran had hidradenitis suppurativa in the left axilla 
and groin, with drainage from several areas. 

VA treatment records from September and October 1997 reported 
a history of hidradenitis suppurativa in the axilla and 
groin.  In January 1998, the veteran reported a flare-up of 
the disorder.  The attending physician reported that the 
veteran had connecting cystic tracts in the left axilla under 
the left breast and right groin.  The assessment was 
hidradenitis suppurativa.  Entries dated in March and June 
1999 noted that the veteran had scars, cysts, draining of the 
sinus tracts, and comedones of the face, cheeks, post-
auricular neck and back, axillae and groin.  The assessment 
was chloracne and hidradenitis.  

At his June 1999 personal hearing, the veteran testified that 
he did not recall having any skin problems while in Vietnam, 
but that, within the first year of his separation from 
service, he began to develop boils in the groin area and 
under the arms.  He said that he did not seek medical 
treatment for his disorder for a couple of years, saying that 
"I'm the type I've got to be in pretty bad shape before I go 
to the doctor."  He said that the first doctor he saw merely 
lanced the boils but did not say what the disorder was.  He 
indicated that he would attempt to obtain these treatment 
records.  

The veteran's wife testified that the veteran did not write 
home about any skin problems while in service, but he did 
write and tell her about being sprayed with Agent Orange.  
She said the letters had since been lost in a fire.  She 
further testified that when the veteran came home after 
separation, she recalled him suffering from painful, 
malodorous cysts that drained constantly.  

Service connection may be established for disability 
resulting from personal injury suffered or disease incurred 
or aggravated while on active duty.  38 U.S.C.A. § 1110 (West 
1991).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

The Board notes that the United States Court of Appeals for 
the Federal Circuit has determined that the Veterans' Dioxin 
and Radiation Exposure Compensation Standards Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984), which 
provides for presumptive service connection, does not 
preclude establishing service connection on principles of 
direct causation.  See Combee v. Brown, 34 F.3d 1039, 1045 
(Fed. Cir. 1994).  Therefore, the Board will consider the 
appellant's claim on both a presumptive basis and a non-
presumptive basis.  

Service connection is presumed for number of diseases arising 
in veterans who have been determined to have been exposed to 
Agent Orange.  This list of diseases includes chloracne and 
acneform diseases consistent with chloracne, but does not 
include hidradenitis suppurativa.  38 U.S.C.A. § 1116; 
38 C.F.R. §§ 3.307; 3.309(e).  The inclusion of certain 
diseases, as opposed to others, within this list reflects a 
determination by the Secretary of Veterans Affairs 
(Secretary), based on sound medical evidence, that there 
exits a positive association between (A) the occurrence of 
those diseases in humans and (B) the exposure of humans to an 
herbicide agent.  38 U.S.C.A. § 1116(b)(1); 61 Fed. Reg. 
41368-41371 (1996).  Moreover, the Secretary, under the 
authority granted by the Agent Orange Act of 1991, 
specifically has indicated that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for conditions for which the Secretary has not specifically 
determined a presumption of service connection is warranted.  
61 Fed. Reg. 41442-41449 (1996).  

As regards chloracne or acneform diseases consistent with 
chloracne, the Board notes that under 38 C.F.R. §  
3.307(a)(6)(ii), the presumption of service connection 
attaches only when the disorder becomes manifest to a degree 
of ten percent or more within one year of the last exposure 
to an herbicide, such as Agent Orange.  The Board notes, 
however, that there is no medical evidence of chloracne 
manifested to a degree of ten percent or more within the 
applicable presumptive period.  The veteran indicated that he 
did not have any symptoms in service, and his separation 
examination report noted no abnormality of the skin.  The 
earliest diagnosis of the disorder is not until March 1999, 
more than 30 years after separation.  As the disorder was not 
manifested to a degree of 10 percent or more within the 
applicable presumptive period, a grant service connection for 
chloracne, on a presumptive basis, lacks entitlement under 
the law.  

In view of the fact that service connection for chloracne may 
not be granted on a presumptive basis, and that hidradenitis 
suppurativa is not included among the presumptive diseases 
for Agent Orange exposure under 38 C.F.R. §§ 3.307, 3.309(e), 
the Board must next determine whether service connection for 
both disorders is warranted on a non-presumptive basis.  
Combee, 34 F.3d 1039, 1045.

At this point, before reaching the merits of the veteran's 
claim, the threshold question which must be answered in this 
case is whether the veteran has presented a 
well grounded claim for service connection.  A well grounded 
claim is a plausible claim, one which is meritorious on its 
own or capable of substantiation.  In this regard, the 
veteran has "the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded."  38 U.S.C.A. § 5107(a) (West 1991); 
Grivois v. Brown, 6 Vet. App. 136, 140 (1994); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  If the evidence 
presented by the veteran fails to meet this threshold level 
of sufficiency, no further legal analysis need be made as to 
the merits of the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 
(1993).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (established by 
medical diagnosis); evidence of incurrence or aggravation of 
a disease or injury in service (established by medical, or in 
some cases lay, evidence); and competent evidence of a nexus 
between the in-service injury or disease and the current 
disability (established by medical evidence).  See generally 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997) cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under he court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or reopened on 
the basis of 38 C.F.R. § 3.303(b) if the condition is 
observed during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997). 

As regards hidradenitis suppurativa, the Board notes that 
there is no competent evidence of a chronic condition in 
service, indeed, the veteran testified that he did not have 
any symptoms in service.  The service medical records noted 
that the veteran was treated on just one occasion for a boil 
in the groin, and this was not diagnosed as hidradenitis 
suppurativa.  The veteran's service separation examination 
was normal.  Thereafter, treatment is not documented in the 
record until the 1990's, many years after service separation.  
This is too remote in time to indicate that a chronic 
condition was manifested in service.  The veteran and his 
wife have testified that the veteran had recurring boils 
after service, and as laypersons, they are competent to 
describe such symptomatology.  There is no competent medical 
evidence, however, relating hidradenitis suppurativa with the 
veteran's post-service symptomatology, and no competent 
evidence relating his post-service symptomatology to service.  
Thus, this claim is not well grounded.  

As regards chloracne, there is no evidence of the disorder in 
service, the disorder was not diagnosed until the 1990's, 
many years after service separation, and there is no 
competent evidence of a nexus between his currently diagnosed 
disorder and service.  The only evidence that tends to show a 
connection between either chloracne or hidradenitis 
suppurativa and service consists of the veteran's own 
statements and those of his wife.  However, as laypersons, 
they are not competent to provide an opinion requiring 
medical knowledge, such as a question of medical 
relationship.  Espiritu, 2 Vet. App. 492.  Because of the 
lack of competent evidence of a medical relationship to 
service, the claim for service connection for a skin 
disorder, to include chloracne and suppurativa hidradenitis, 
claimed as secondary to Agent Orange exposure, is not well 
grounded and is thus denied.

The Board is aware of no circumstances in this matter that 
would put VA on notice that relevant evidence may exist, or 
could be obtained, that, if true, would make this claim 
"plausible."  See generally McKnight v. Gober, 131 F. 3d 
1483 (Fed. Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 
77-78 (1995).  The Board views its discussion as sufficient 
to inform the veteran of the elements necessary to complete 
his application for a claim for service connection for the 
claimed disability.  Id.



ORDER

Service connection for a skin disorder, to include chloracne 
and suppurativa hidradenitis, claimed as secondary to Agent 
Orange exposure, is denied.



		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals



 

